Citation Nr: 1509816	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral plantar hyperkeratosis and bilateral bunions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from August 1972 to May 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2012, the Veteran failed to appear for a hearing before a Veterans Law Judge that was scheduled to held via video conference.

In his October 2009 notice of disagreement (NOD), the Veteran appeared to raise new claims for service connection for a skin disorder on his left hand and fingers, skin rashes on the upper body, and tubercular germs caused by second hand smoke at a VA facility.  He also appears to raise claims pursuant to 38 U.S.C.A. § 1151 (West 2014) for residuals of surgery to a left foot bunion and residuals of a medication overdose from April 2008 to July 2009, and use of a COPD C-PAP machine that caused glaucoma and blurred vision.  The Veteran's claims are referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his March 2010 substantive appeal, the Veteran specifically indicated that he wanted to testify during a hearing at the RO before a Veterans Law Judge.  

In a March 2010 letter, the AOJ acknowledged the Veteran's request and advised that he was put on the list of persons wishing to appear such a hearing.  The Veteran was informed that "[a]s an alternative to appearing before the ...Travel Board, you may want to consider requesting a Video-Conference hearing with a [Veterans Law Judge]."  He was advised that, unless he responded, his name would remain on the list of those who wanted a hearing before the traveling section of the Board.

The Veteran did not respond to the AOJ's March 2010 letter and did not indicate that he wanted to testify during a video-conference hearing.  Nevertheless, he was scheduled for such a hearing in October 2012.  In a January 2015 letter, the Board requested that the Veteran clarify his hearing request, but the mail was returned as undeliverable.

Claimants have a right to a hearing.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2014).  The Veteran should be scheduled for an in-person hearing at the RO before a Veterans Law Judge, consistent with his request.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an opportunity for an in-person hearing before the Board at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







